Citation Nr: 0612333	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-11 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable evaluation for a right inguinal 
hernia, post herniorrhaphy.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, that denied the benefit sought on 
appeal.  The veteran, who had active service from August 1979 
to February 1982, appealed a decision to the BVA, and the 
case was referred to the Board for appellate review.  


FINDING OF FACT

The veteran is not currently shown to have a right inguinal 
hernia.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a right 
inguinal hernia have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.114, Diagnostic Code 7338 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in January 2003.  While this notice does 
not provide any information concerning the effective date 
that could be assigned should an increased evaluation be 
granted, Dingess v. Nicholson, No. 01-1917 (U.S. Vet App. Mar 
3, 2006), since this decision affirms the RO's denial of an 
increased evaluation, the veteran is not prejudiced by the 
failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran his representative have been kept appraised of 
the RO's actions in this case by way of the Statement of the 
Case and the Supplemental Statements of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

The veteran essentially contends that the current evaluation 
assigned for his right inguinal hernia does not accurately 
reflect the severity of his disability.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's inguinal hernia is currently rated as 
noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7338, 
which is assigned when a hernia has either not been operated 
on, but is remediable, or where it is either small, 
reducible, or without true hernia protrusion.  A 10 percent 
rating is assigned when a hernia is postoperative recurrent, 
readily reducible and is well supported by either a truss or 
belt. 

At his hearing before the BVA in April 2005, the veteran 
indicated the he felt an additional rating was mandated for 
an inguinal hernia on account that the protrusion is still 
recurring.  The veteran indicated that he continued to have a 
bulge and that he wore devices to keep the bulge down, 
including a shoulder harness and a middle wrap.

While the veteran maintains that he still has a hernia, and 
complains of pain and discomfort in the area in which the 
hernia surgery was conducted, the medical evidence fails to 
show the presence of a hernia.  The veteran is similarly not 
medically qualified to diagnose himself with a hernia.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 

In March 2004 a VA examination found no bulging at the site 
of the veteran's hernia repair when he lifted his head and 
shoulders off of the examination table.  The veteran was also 
noted to be able to lift his legs off the examination table 
without pain, and there was no indication that a hernia was 
present.

Both private and VA treatment records have been reviewed, but 
neither set of records shows the existence of a current 
inguinal hernia.  While the records reflect some pain in the 
area of the hernia surgery, pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  As the medical evidence 
fails to demonstrate the presence of a hernia currently, the 
veteran's claim is denied.   


ORDER

A compensable rating for a right inguinal hernia is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


